21-6164
     Perez Miguel v. Garland
                                                                                   BIA
                                                                           A097 535 038


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.


 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 7th day of July, two thousand twenty-
 4   two.
 5
 6   PRESENT:
 7              RICHARD J. SULLIVAN,
 8              BETH ROBINSON,
 9              MYRNA PÉREZ,
10                    Circuit Judges.
11   _____________________________________
12
13   MARIA ANGELA PEREZ MIGUEL,
14                Petitioner,
15
16                   v.                                          21-6164
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20                    Respondent.
21   _____________________________________
 1
 2   FOR PETITIONER:                      Bruno J. Bembi, Hempstead, NY.
 3
 4   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant Attorney
 5                                        General; Leslie McKay, Senior Litigation
 6                                        Counsel; Rachel Browning, Trial Attorney,
 7                                        Office of Immigration Litigation, United
 8                                        States Department of Justice, Washington,
 9                                        DC.
10
11            UPON DUE CONSIDERATION of this petition for review of a Board of

12   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

13   DECREED that the petition for review is DENIED.

14            Petitioner Maria Angela Perez Miguel, a native and citizen of Guatemala,

15   petitions for review of the BIA’s February 26, 2021 denial of her motion to

16   reconsider its prior decision affirming an Immigration Judge’s (“IJ’s”) denial of

17   asylum, withholding of removal, and relief under the Convention Against Torture

18   (“CAT”) and rejecting her claim to have received ineffective assistance of counsel

19   before the IJ. In re Maria Angela Perez Miguel, No. A097 535 038 (B.I.A. Feb. 26,

20   2021).     We assume the parties’ familiarity with the underlying facts and

21   procedural history.

22            We review the BIA’s denial of reconsideration for abuse of discretion. See

23   Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006). A motion to reconsider


                                               2
 1   “shall specify the errors of law or fact in the previous order.”                        8 U.S.C.

 2   § 1229a(c)(6)(C); see 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of Just., 265

 3   F.3d 83, 90 (2d Cir. 2001) (“A motion to reconsider asserts that at the time of the

 4   Board’s previous decision an error was made.” (quotation marks omitted)). “A

 5   motion to reconsider based on a legal argument that could have been raised earlier

 6   in the proceedings will be denied.” In re O-S-G-, 24 I. & N. Dec. 56, 58 (B.I.A.

 7   2006). “The BIA does not abuse its discretion by denying a motion to reconsider

 8   where the motion merely repeats arguments that the BIA has previously rejected.”

 9   Khan v. Gonzales, 495 F.3d 31, 36 (2d Cir. 2007) (quotation marks and brackets

10   omitted).

11          The BIA did not abuse its discretion in declining to reconsider its prior

12   decision because Perez Miguel raised arguments that either (1) could have been

13   raised in earlier proceedings or (2) were raised and rejected on appeal to the BIA. 1

14   See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1); Khan, 495 F.3d at 36; In re O-S-G-,

15   24 I. & N. Dec. at 58.        The BIA also did not err in rejecting Perez Miguel’s


     1 Even assuming arguendo that the BIA erred in finding that Perez Miguel had waived her
     challenge to the proposed social group of “Guatemalan wom[e]n who [were] raped and later
     threatened,” ROA at 215, remand on that basis would be futile in light of the alternative adverse
     credibility determination, which was dispositive of her asylum and withholding of removal
     claims. See Gurung v. Barr, 929 F.3d 56, 62 (2d Cir. 2019) (explaining that remand is futile “when
     the [agency] articulates an alternative and sufficient basis for her determination” (quotation
     marks omitted)).
                                                     3
 1   ineffective assistance of counsel claim because she did not comply with the

 2   procedural requirements for raising such claims as laid out in Matter of Lozada, 19

 3   I. & N. Dec. 637 (B.I.A. 1988). See Jian Yun Zheng v. U.S. Dep’t of Just., 409 F.3d 43,

 4   46–47 (2d Cir. 2005) (“[A]n alien who has failed to comply substantially with the

 5   Lozada requirements . . . before the BIA forfeits her ineffective assistance of counsel

 6   claim in this Court.”).

7          For the foregoing reasons, the petition for review is DENIED. All pending

8    motions and applications are DENIED and all pending stays are VACATED.

 9                                    FOR THE COURT:
10                                    Catherine O’Hagan Wolfe,
11                                    Clerk of Court
12
13




                                               4